A0245B '(Rev. 11/16) Judginent in a Criminal Case

 

 

 

 

 

 

 

Sheet l
UNiTEi) STATES DisTRiCT COUR_T
Western District of Washington
UNITED STATES -OF AI\/[ERlCA JUDG_MENT IN A CRIMINAL CASE
v.
Ronnie Lee Cruiekshank ` \C,ase Number: 2:17CR00323JLR-00]
USM Number: 35844-086
Dennis Carroll '
' Defendant’s Attomey
THE DEFENDANT: `
pleaded guilty to count(s) l and 3_ of the Indi.ctment
|:| pleaded nolo contendere to count(s)
which Was accepted by the court
|:l 'Was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses':
Title & Section Natu_re of Offense Offense Ended Count _
21 U.s.c. §§ 841(3)(1), marihuana rif Fiay `(50) emma or More of _ 12/11/2017 i
(b)(l)(A), and 846 ' Methainphe'tamine, or Five Hundred (500) Grams of More
_ ' of a Mixture of Substanoe Containing A D'etectable Amount
‘ of Methamphetamine
18 U.S.C. §922(§)(1) Felon in Possession of a Firearm - 12/11/2017 3

The defendant is sentenced as provided in pages 2 through 'i' of this judgment T he sentence is imposed pursuant to
the Sentcncing Reform Act of 1984.

|_:| The defendant has been found not guilty on count(s)

 

Count(s) 2 is |:I are dismissed on the motion of the United States.

It is oydered that the defendant must notify the United States attorney for this district within _30 days of any change of name, residence,
or mailing address until all fines,. restitution, costs, and special assessments imposed by this _]udgment are _fnll_y paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorn material changes in econqi§ circumstances

ns;~ Ej';} \M"};V\ \~">\<sS
@@R§M iii
. \

Si`gna'cure of ludgl

The I-loncrable James L. ‘Robart
United States istrict Judge
Name and Title ofJudge

\`.\ og\s\,,,¢,.a. 20\?5

Date

 

Aozasn (Rev. 1 i/is)- Jadgmcnc in a criminal case 7
rSliect?._;l_r_riprisonmcnt_ `___ _ _ _ _
- ` l _” ` n `. - l _ l l 1 n - Juclgrnent_{PageZ-of'ill
DEFENDANT: \ Ronnie Le_e C_ruiei<s,hank `
CASE NUMBER: 2117CR00323JLR-00]

[MPRISONMENT . 7
The defendant' is hereby committed to the M£usmdy of the United Si;atesz Bure u of Prisens to be i prisoned for a total term of:

ill vaca§a§. a§-‘\<> §s>dalt\\ead\ lie §deo .vea€,avvaai_§i|l,

H/ The court makes the following recommendations to the B_ureau of Priso '
(¢°\Ll IM.MA) \{.@

T'C-L g§ic@v§\dQJ/% @V E\(:: lLQNuaw@, 1 a KQ)P

E/ _ _ §§ n»\_ v’v)~aa/\, ` .
The defendant is remanded to the custody of e United States Mai shal

ij The defendant shall surrender to the United States Marshal for this district

 

l:| at l:| a. rn. |:| p. m. on
E| as notified by the Unit`ed States Marshal. n
|:| The defendant shall surrender for service cf sentence at the institution designated by the Bureau of Prisons:
l:| before 2_ p. m. on
- |:| as notified by the United States' Marshal. n
ll as notified by the Probation or Pretrial _Servioes Office.

 

 

 

 

RETURN`
l have executed this judgment as foilows:
_ Defendant delivered _on_ - ` '_ . ' ' `r to z - _
at _ ` l ` !` " ` ,`\vith a certified copy of this judgment
` l -`, l'i`:….‘-_»i" -.\1
, v "
l UNirEi) sraras MARSHAL
BY_

 

DEPUTYUNITED STATES MARSH'AL

 

A0245B (Rev‘ ll/lo) Judgrnent in a Criminal Case
Sheet 3 _ SuEervised Release
Judgment~ Page 3 of'l'

DEFENDANT: Ronnie Lee Cruickshank
_ CASE NUl\/[BER: 21 l?CRO(BZ.?)JLR-OOl

SUPERVISED RELEASE

Upon release from imprisonment, you Will be on supervised release for a term of :

§"`l@*;~~r$ .

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one dru test Within 15 days
. of release from imprisonment and at least two periodic drug tests thereafter, as determined by t e coul't. '

l:l The above drug testing condition is suspended based on the court’s determination that you pose a low risk of
future substance abuse. (checky‘“apph'cable)

4. |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
ofrestitution. check yappltcabze) '

You. must cooperate in the collection ofDNA as directed by the probation officer. check #qpplicable)
|:I

You must comply With the requirements of the Sex Offender Registrat_ion and Notification Act (34 U.S.C. 4
§ 20901_, et sc_'q.»] as directed by the probation officer, the Bur'eau of Prlsons, or any state sex offender registratlon
agency m Whlch you reside, Worl<, are a student, or were convicted of a qualifying offense (d¢eckj"@lr'cable)

7. |:i You must participate in an approved program for domestic violence check yapp!imble)

You must com ly With the standard conditions that have been adopted by this court as well as With any additional
conditions on t e attached pages. .

[\))-I

.U‘

 

A0245B _ (Rev. 1 1/16) Judgrrient in a Criminal Case
S__heet BA _ Supci_'visei:l Release 7

 

 

` l.-Iudgment j Page 4` of 7
DEFENDANT: Ronnie Lee Cruickshank ` '
CASE NUMBER:' 2117CR003-23.ILR-001

STANDARD -CONDITIONS:OF SU_.PERVI`SION

As part of you-r supervised release, you must comply with the following standard conditions o`f supervision These'
conditions are im osedl because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about,_' and bring about improvements
in your conduct and condition. . ' -'_ - _' _ - - ' ' . . - `

l. You must report to the probation office in the federal judicial`dis`trict where you are authorized'te reside`wi_thin'72 hours ‘
of your release from im risonment, unless the probation officer instructs you to report to a different=prob.ation office or
withinadi_fferei_itti_-me aine. j t '_ - _ .` _ -_ _ . _ il '_ '

2. After'initiall_y reporting to the probation office, you will receive instructions from the court'or.the probation officer about
how and Wh_en you must report _to theprobation office:i;l and you inust__report to the probation-oth cer -as_ instructed

3. You must not know`ingiy'leave the federal judicial district where you are authorized to reside without first getting
permission from the -_cour_t .or the.` probation officer. _ ' . - _ _ j__ ' l

4. You must answer'truthfully the questions asked by your probation officer-. . _ z ' --

5. \_-’ou must live at la-place approved`.b_y the probation 'offi`cer. If you plan to chan _e where ou live _or.-angthingabout your
living arrangements gsuch as the pe?ple you live with)g you must notify the pro atioii_of_ cer at least _l_ days before the

_ change. lf` noti ' mgt esi robationo icer- in advance is not ossible due to unantici` ated circumstances, iyou must notify
the probation o_ leer-wit in 72 hours of becoming aware.o, a change\.or expected c ange. _ . 7

6. You must allow the probation officer to visit you at any time at your horneor eisewhere, and you must permit the `

probation officer to take any items prohibited by the conditions of -your'super-vision that he or`she observes in plain view.

7. You'must work full time (at least 30 hours per week) at a_ lawful type'of employment, unless the probation officer
excuses you from doing so, If you do not.l_iave full-time employment you must try to find full-time 'ern-ployment, unless
the probation officer excuses y_ou from doin _.so. If you plan to changle where you work or anything about your work
(such as your position or your 10b-rr§ponsibilities), you m_ust notify t e probation officer at least 10 days b_'efore the
change lf notifying the probation o icer at least 10 days m advance is not possible due to unanticipated circumstances

_ you must notify the probation officer within 72 hours of becoming'aware o a change or expected change

S. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of_ a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. _ _ ` _

9. if you are arrested or questioned by a law'enforcernent officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death.to another person
such as nunchakus or tasers). - .

ll. You must not actor make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting t e permission of the court. . - .

12. If the probation officer determines that you pose a risk to another person .(including an or anization), the probation
officer may require you to notify the person about the risk and fyou must comply with tha instruction The probation
officer may contact the person and confirm that you have noti red the person about the risk. ` ` `

13. You must follow the instructions of the probation officer related to the conditions`of supervision. "

U.S. Probation O_ffice Use Only

A U._S. probation officer has instructed'me on the conditions specified by the court and has provided me with'a written copy
of this judgment containing these conditions For further information regarding these conditions, see Ovei_~view ofProbarion
and Supervz`sed Relecise Condirfons, available at www.uscourts.gov. '

 

 

'Defen`dant’s Signature ` v . Date

A0245E’» (Rev, 11/16) Judgment in a Criiniiial Casc
Sheet 3D _ Supervised Release

 

Judgment _ Page 5 of 7
DEFENDANT: Ronnie Lee Cruickshank

CASE NUMBER: 2:17CR00323}LR-001
SPECIAL CONDI'I`IONS OF SUPERVISION

1. The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by
the probation office for treatment of narcotic addiction, drug dcpendency, or substance abuse, which
may include testing to determine if defendant has reverted to the use of drugs or alcohol. The
defendant shall also abstain from the use of alcohol and/or other intoxicants during the term of
supervision Defendant must contribute towards the cost of any programs, to the extent defendant is
financially able to do so, as determined by the U.S. Probation Officer. In addition to urinalysis testing
that may be a part of a formal drug treatment program, the defendant shall,submit up to eight (8)
urinalysis tests per month.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's_ federal income
tax returns '

3. The defendant shall participate as directed in a mental health program approved by the United States
Probation Office. The defendant must contribute towards the cost of any programs, to the extent the
defendant is financially able to do so, as determined by the U.S. Probation Officer.

4. The defendant shall participate'as directed in the Moral Reconation Therapy program approved by the
United States`Probation and Pretrial Services O'ffice. The defendant must contribute towards the cost
of any programs, to the extent the defendant is financially able to do so, as determined by the U.S.
Probation Of`ficer. ` `

5. The defendant shall submit his or her person, property, house, residence, storage unit, ve.hicle, papers,
computers (as defined in 18 U.S.C. §l()30(e){1)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure -to submit to a search may be grounds for revocation.
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition ‘

 

*1

A0245B (Rev. l l/16) ludginent in a Crirlriinal-Case

Sheet 5 a Criininal Monctary Plerialties

 

 

DEFENDANT: Ronnie Lee Cruickshank
CASE NUl\/[BER: 2:17CR00323JLR-_001

Judgment _ Pagc 6 of 7

' CRIl\/IINAL MONETARY PE'N'ALTIES

The defendant must pay the total criminal'monetary penalties under the schedule of payments on Sheet 6.

'Assessment' ' _' JVTA Assessmen`_t* F_ine_ n _` Restituticn

ToTALs °$_ 200 __ _ Noiappii¢abie__ _ waived " _ "N_ot‘appiicabie`

l:i The determination of restitution is deferred untii

. A_n Ame_ndcd Judgmcnt in cr Cr_r'mi'rral Cci!.s‘e (AO 245€)
will be entered after such determination ` . .

|:l The defendant must make restitution _(including community restitution] tothe following payees in the amount listed below.

N

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment unless specified
otherwise in the priority order or percentage payment column below Ho_wev_er,. pursuant to 18 `.U S. C. § 3664@), all nonfederal
' victims must be paid before the United States is paid.

amc of Payee - ' Total Loss* Restitution Ordered 'Priorit~y or Percentage

 

ToTALs _ t s 0.00 ‘ ' s rico

|j Restitutior`i amount ordered pursuant to plea agreement $

 

n |:I The defendant must pay interest on restitution and a fine of more than $2, 500, unless the restitution or fine' is paid` 111 full before

the fifteenth day after the date of the judgment, pursuant to 18 U. S. C § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to .18_ U. S C. § 3612(g). '

The court determined that the defendant does riot have the ability to pay interest and it is ordered that:
I:l the interest requirement is waived for the |:l fine l_:] restitution

`l:l the interest requirement for the ' [] fine |:l- restitution is modified as follows:

The court finds the defendant` is financially unable and is unlikely t_o become able t_o pay a fine and, accordingly, the imposition
of a fine is waived

* Justice for Victims of Trafficking Act of 2015, Pub. L, No 114- 22.
** Finding-s for the total amount of losses are required under Chapters l.,U9A l 10 l lOA and ll3'A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23,1996.

 

A0245B (Rev. 11116) Judgment iri a Crimina| Case
Sheet 6 j Schedule of Pa§,/ments'__l '

 

 

 

Judginent_ Page 7 of'i'
DEFENDANT: Ronnie Lee Cruickshank

CASE NUl\/IBER: 2: l7CR00323JLR-001
SCHEDULE OF PAYMENTS

Havingassessed thedefendant’s ability to pay, payment of the total criminal monetary penalties is due as follows :'

- PAYMENT IS DUE Il\/IMEDIATELY. Any unpaid amount shall be paid to
Clerk‘s Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

Duririg the period of imprisonment,. no less than 25% of their inmate gross monthly income or $25.00 per quartel',
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release-, m monthly installments amounting to not less than lO% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

|:l During the period ofprobat`ion,` m monthly installments amounting to not less than 10% ofthe defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney‘s Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise -if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States Distiict Court,-
Western District of Washington. For restitution payments the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criininal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposedl

E| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i'iiciadiag denman aumber), Total Arnount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (_1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (”i') JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

il

vii

 

 

 
 

